Citation Nr: 1722990	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus, evaluated as 20 percent disabling prior to June 30, 2012, and as 40 percent disabling from that date.

3.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to July 15, 2015, and as 20 percent disabling from that date. 
	
4.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to July 15, 2015 and as 20 percent disabling from that date.

5.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable.

6.  Entitlement to an increased rating for sinusitis, currently evaluated as noncompensable. 

7.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  In August 2015 the RO granted increased evaluations for PTSD, diabetes mellitus, and the lower extremity peripheral neuropathies.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a Travel Board hearing; however, in August 2014 and December 2014 correspondence, the Veteran stated that he would prefer a videoconference Board hearing.  The Veteran was scheduled for a March 15, 2017 Board videoconference hearing, which the RO cancelled due to a storm.  The Veteran was then scheduled for a May 16, 2017 hearing.  
	
A May 16, 2017 VA Form 27-0820 (Report of General Information) reflects that the Veteran called the RO with regard to his scheduled hearing, stated that he was not feeling well and could not make the hearing, and requested that it be rescheduled for as soon as possible.  It appears that the VLJ scheduled to hear the appeal was unaware of the Veteran's request for postponement (likely due to the delay in associating the Report of General Information with the virtual file).  Illness of the appellant is one of the regulatory examples of good cause for changes in Travel Board hearing dates.  38 C.F.R. § 20.704.  Given the circumstances of the case, which do not fit squarely into the regulatory provisions, the Board finds the hearing should be rescheduled without requiring a motion for new hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference Board hearing at the next earliest available date before a Veterans Law Judge, unless otherwise notified by the appellant. 

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or if the appellant fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




